F I L E D
                                                                            United States Court of Appeals
                                                                                    Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                    MAR 30 1998
                                      TENTH CIRCUIT
                                                                                PATRICK FISHER
                                                                                          Clerk

 PEDRO BARRON,

           Petitioner-Appellant,

               v.                                                No. 97-2344
                                                          (D.C. No. CIV-97-636-JC)
 TIM LEMASTER, Warden, and                                        (D. N.M.)
 ATTORNEY GENERAL FOR THE
 STATE OF NEW MEXICO,

           Respondents-Appellees.


                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

       Petitioner Pedro Barron, appearing pro se and proceeding in forma pauperis,

requests a certificate of appealability to appeal the district court’s denial of his petition for


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
habeas corpus. Because Barron has failed to make “a substantial showing of the denial of

a constitutional right,” 28 U.S.C. § 2253(c)(2), we deny his request for a certificate of

appealability and dismiss the appeal.

       Barron was arraigned in New Mexico state court in two separate criminal cases,

each charging him with two counts of trafficking cocaine. He subsequently pleaded

guilty to the four counts and was sentenced to a total of eighteen years’ imprisonment.

He did not file a direct appeal, but filed a habeas petition in state district court, which was

denied, and then filed a habeas petition in the state supreme court, which was denied.

Barron filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in federal

district court, claiming: (1) the state district court violated his due process rights by

denying his habeas petition without conducting an evidentiary hearing; (2) he was denied

effective assistance of counsel during his state criminal proceedings; and (3) he was

placed in double jeopardy because he was subjected to imprisonment and civil forfeiture

of property for the same criminal offenses. The district court adopted the magistrate

court’s recommendation that the petition be denied.

       We have conducted a de novo review of Barron’s application for a certificate of

appealability, his brief on appeal, the magistrate’s report and recommendation, and the

entire record on appeal. We conclude Barron has failed to demonstrate the district court’s

resolution of his habeas petition is debatable or is reasonably suspect to a different

outcome on appeal to this court. This same review leads us to conclude none of the issues


                                              -2-
raised are deserving of further proceedings.

       Barron’s request for a certificate of appealability is DENIED, and the appeal is

DISMISSED. The mandate shall issue forthwith.

                                                     Entered for the Court

                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                               -3-